PER CURIAM.
Plaintiff, owner of a copyright upon an artificial cactus dahlia, made of polyethylene, complains that defendant has imitated its dahlia and infringed its copyright, and seeks a permanent injunction against continued imitation and infringement, for damages, and for other relief. Pending hearing upon the merits of its complaint, plaintiff obtained, ex parte, a restraining order, and prayed that a preliminary injunction also issue to remain in force until final hearing. Defendant moved to vacate the ex parte restraining order. On the cross-motions the district judge below in a reasoned opinion vacated the temporary restraining order and denied the motion for the preliminary injunction. Plaintiff appeals.
We affirm the district court. We are unpersuaded that in the posture of the case before the district judge the plaintiff made the prima facie showing required of it to obtain a preliminary injunction.